Title: From George Washington to the Board of War, 6 July 1780
From: Washington, George
To: Board of War


					
						Gentn
						Head qrs [Preakness, N.J.] July the 6th 1780
					
					As we may now expect that Levies will be coming in from the States in a little time—and we shall have many occasional demands for Arms, I request that the Board will be pleased to order Three thousand Stand

compleat, to be forwarded immediately to the North River. For fear of accidents in case the lower communication should be exposed by the removal of the Army—I think it will be prudent that one half of the Arms & Accoutements should be sent on the back route To New Windsor. The other half may be risked on the lower one leading to Kings ferry, from which the person having the care of them may be directed to depart, and to gain the upper Country should any movements on the part of the Enemy make it necessary. Our demands for Cartouch Boxes it is probable will be considerable; and in this view I wish the Board to forward a large number over and above those which will be material for the Arms required. I have the Honor To be with great respect & esteem Gentn Yr Most Obedt st
					
						Go: Washington
					
					
						P.S. The Arms now requested, are to be exclusive of those which will be delivered the Pennsylva. Levies—and which I desired Colo. Johnson to obtain for them.
					
					
						P.S. Altho’ I have recommended half the Arms to be sent on the back Route to New Windsor, yet, upon second thoughts, I am [of] opinion that they may all safely proceed by the Road to Kings ferry if upon their arrival at Trenton, the Conductors hear that all matters are quiet upon that communica⟨tion⟩.
					
				